Citation Nr: 1137080	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-33 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, agent


WITNESSES AT HEARING ON APPEAL

The appellant, C. A., and L. H.



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952, and from April 1958 to October 1959.  He also had National Guard service.  He died in June 2008.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.  The appellant's claim for service connection for the cause of the Veteran's death is the basis of a claim for Dependency and Indemnity Compensation (DIC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking DIC as the surviving spouse of the Veteran.  The appellant claims that the cause of the Veteran's death is service connected.  It is contended the he developed hypertension during service and that pre-existing rheumatic heart disease was aggravated by service.  His death certificate reflects that the cause of his death was an acute myocardial infarction.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) has indicated that, in a claim for DIC, VCAA notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO issued the appellant a VCAA notice letter in August 2008.  That letter discussed what must be shown in a DIC claim; however, the letter did not include a statement of the conditions, if any, for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, nor an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Board must remand the case for the AMC or RO to provide corrective VCAA notice.  

In addition, as noted above, the appellant's contends that heart problems that caused the Veteran's death are service connected on the grounds that heart problems arose before his service and were aggravated during his service.  In the new VCAA notice, the AMC or RO should inform the appellant what must be shown to establish service connection for a condition based on aggravation of the condition during service.

Finally, the Board notes that during the hearing held in June 2011, testimony was presented indicating that the Veteran had a heart attack while serving on active duty with the National Guard.  For this reason, additional development of evidence is required, to include verifying the dates of any active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) which the Veteran had, as well as obtaining any available National Guard medical treatment records.  As relating specifically to the Veteran's claim, the applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101 (22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2010).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22)(c).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given this governing legal authority, the RO/AMC should undertake additional efforts to verify the dates of ACDUTRA and INACDUTRA for the Veteran's Army Reserve and/or National Guard service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  In accordance with the VCAA and Hupp v. Nicholson, 21 Vet. App. 342 (2007), provide the appellant notice that includes the following: (1) a statement of the conditions, if any, for which her late husband, the Veteran, was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected; and (4) an explanation of the evidence and information required to substantiate a claim for service connection based on aggravation of a condition during service.  With respect to the appellant's claim, notify the appellant what information or evidence she is to provide, and what information or evidence VA will attempt to obtain.

2.  Verify all periods of the Veteran's reserve and/or National Guard service, including when reserve or National Guard service began and ended, as well as clearly delineating the periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Reports of retirement points, while providing some additional information, are not fully sufficient to meet the requirements of this remand order.  A listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA, is required.

3. Obtain all service treatment records, including all records from each period of reserve or National Guard service identified through the completion of remand order #2.

4.  After completion of the above, review the expanded record and determine if the appellant's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



